Luke, J.
The board of education of Dougherty county having laid off the county into school districts, but not ordering an election of trustees as authorized by the Civil Code (1910), § 1531, and the board of commissioners of roads and-revenue of 'the county having, on the recommendation of the county board of education, regularly assessed, and, through the duly elected and qualified tax-collector of the county, regularly collected taxes for the support of public schools, of not less than one nor more than five mills on the dollar of all taxable property of the county, except the territory within the corporate limits of the City of Albany, which maintains an independent school system (thus acting under authority of the Civil Code (1910), § 6579), the tax-collector, for his special services rendered in making necessary computations and collections of such taxes, and in accounting for and paying over the same to the proper authorities, is entitled to receive as compensation two and one half per cent, of the amount collected, up to $18,000, and one and one fourth per cent, on any additional amount collected, under authority of the act of 1919 (Ga. L. 1919, p. 342). Therefore it was not error to overrule the demurrer to the affidavit of illegality, and, under the agreed statement of facts submitted to the presiding judge, who heard and determined the case without the intervention of a jury, to find and adjudicate the issues in favor of the defendant.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.